BATTERY SEPARATORS, BATTERIES AND RELATED METHODS
DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered.
 
Remarks
Any rejections and/or objections made in the previous Office Action and not repeated below are hereby withdrawn in view of Applicant’s amendments or/and arguments. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.
Claims 1-15 and 17-21 are pending, wherein claims 1, 17 and 20-21 are amended. Claims 1-15 and 17-21 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103
Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al. (US 20120070747 A1, hereafter Whear) in view of Schmidt et al. (US 4440838, hereafter Schmidt) and Palmer et al. (US 3933525, hereafter Palmer).
Regarding claim 1, Whear teaches a battery comprising a separator (see at least: title, abstract) having a microporous polymer backweb (see at least: [0033], [0037], [0040], [0042], [0043], [0052], [0072]) with a rib profile (at least: Figs. 4-6 and 26) and one or more plates or electrodes at least one of which comprises antimony (Sb) (see at least: [0093]-[0095]). The rib profile can also be designed as a serrated and staggered pattern (See [0017], wherein a serrated and staggered profile is disclosed in US 20110091761 A1, see at least Fig. 10 and [0034] therein, for example).
Whear further teaches “the separator microporous polymer backweb with a serrated rib profile” has an amount of surfactant therein, thereon, or both (at least: [0119]), but is silent to an HLB value as claimed. However, in the same field of endeavor, Schmidt discloses that a wetting agent (as a surfactant) having a LHB value of less than 5 (col. 4, lines 56-68) is deposited and adhered to the surface of microfibers throughout the separator substrate (col. 3, lines 25-31), providing a substantially high degree of hydrophilicity to the microfibers along with a relatively low wetting agent solubility so that the wetting agent will not be washed easily from the surface of the microfibers (col. 4, lines 56-68) and thus a maximum energy density is 
Whear in view of Schmidt appears to be silent to an amount of the surfactant, as claimed in claim 1. However, in the same field of endeavor, Palmer discloses that a surfactant having an HLB value of less than 5 provides significant degree of hydrophilic character to the microfiber surface with a low solubility such that the surfactant, with an added amount of 0.5% to 20% by weight of the resin used to make the separator (col. 5, lines 43-47), is not readily washed from the surface of the microfibers (col. 5, lines 35-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed the teachings of Palmer to modify the surfactant of Whear in view of Schmidt such that the amount of surfactants added is 0.5% to 20%, in order to prevent the surfactant from being readily washed from the surface of the microfibers (col. 5, lines 43-47, Palmer). Further, based on Schmidt’s separator basis weight of about 15 g/m2 to 100 g/m2 of Schmidt (column 4, lines 38-40), the amount of the surfactant added to the separator would be in a range of from 0.075 g/m2 to 20 g/m2, which overlaps the claimed range of “about 4.1-10.0 gsm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997). Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, Whear in view of Schmidt and Palmer teaches the battery according to claim 1, and Whear further teaches that the amount of antimony affects the amount of the stored charge current ([0093], [0094], in particular the end of [0093] and the beginning of [0094]). The amount of antimony is therefore a result-effective variable. One of ordinary skill in the art would readily be able to obtain the claimed amount of said Sb of from less than 1 wt% to more than 5 wt%, since it is within the purview of one of ordinary skill in the art. The discovery of an optimum value of a known result-effective variable, without producing any new In re Boesch, 205 (CCPA 1980).
Regarding claim 3, Whear in view of Schmidt and Palmer teaches the battery according to claim 1, and further teaches the separator may be used in a flooded lead acid battery ([0041], Whear). One of ordinary skill in the art would readily be able to appreciate the battery as claimed.
Regarding claim 4, Whear in view of Schmidt and Palmer teaches the battery according to claim 1, and further teaches said backweb comprises polymer, fillers, and processing oil ([0042], Whear).
Regarding claims 5-6, Whear in view of Schmidt and Palmer teaches the battery according to claim 4, and further teaches said polymer is polyolefin such as polypropylene ([0042], Whear).
Regarding claims 7-8, Whear in view of Schmidt and Palmer teaches the battery according to claim 1, and further teaches said separator is combined with a non-woven laminate such as a glass mat ([0106], Whear).
Regarding claim 9, Whear in view of Schmidt and Palmer teaches the battery according to claim 1, and further teaches said separator includes protrusions or nubs extending from the positive side of the backweb ([0051], Whear).
Regarding claim 10, Whear in view of Schmidt and Palmer teaches the battery according to claim 9, and further teaches said separator includes protrusions or ribs extending from the negative side of the backweb ([0043]-[0046], Figs. 5 and 26, Whear).
claim 11, Whear in view of Schmidt and Palmer teaches the battery according to claim 10, and further teaches said ribs extend longitudinally (when the longitudinal direction of the positive ribs is considered as a traverse direction) ([0045]-[0047], Whear). In the alternative, the court held that the direction of the claimed mini-ribs is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular direction of the claimed mini-ribs is significant, as per In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Regarding claim 12, Whear in view of Schmidt and Palmer teaches the battery according to claim 10, and further teaches said ribs extend transversely ([0045]-[0047], Whear).
Regarding claim 13, Whear in view of Schmidt and Palmer teaches the battery according to claim 9, and further teaches the backweb of the separator has a thickness from about 125 to 250 microns (Table 3, Whear), overlapping the instantly claimed “from about 200 microns to about 500 microns”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
Regarding claim 14, Whear in view of Schmidt and Palmer teaches the battery according to claim 1, and further teaches the surfactants having a HLB value below 5 are extremely stable to acids (the paragraph bridging columns 4 and 5, Schmidt). One of ordinary skill in the art would readily appreciate that said surfactants are not soluble in sulfuric acid, since the lead-acid battery disclosed by Schmidt contains sulfuric acid (at least: abstract, Schmidt).
Regarding claim 15, Whear in view of Schmidt and Palmer teaches the battery according to claim 1, where the HLB value can be less than 5 (see the rejection of claim 1), overlapping prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
Regarding claim 17, Whear teaches a method for decreasing water loss in a battery having one or more plates or electrodes which comprises antimony (see at least: [0093]-[0095]), the method comprising the steps of:
placing or providing a battery separator into a battery (see at least: title, abstract), wherein the battery separator includes a microporous polymer backweb (see at least: [0033], [0037], [0040], [0042], [0043], [0052], [0072]) with a serrated and staggered rib profile (at least: [0017], wherein a serrated and staggered profile is disclosed in US 20110091761 A1, see at least Fig. 10 and [0034] therein, for example).
Whear further teaches the separator includes an amount of surfactant therein, thereon, or both (at least: [0119]), but is silent to an HLB value as claimed. However, in the same field of endeavor, Schmidt discloses that a wetting agent as a surfactant having a LHB less than 5 (col. 4, lines 56-68) is deposited and adhered to the surface of microfibers throughout the separator substrate (col. 3, lines 25-31), which provide a substantially high degree of hydrophilicity to the microfibers along with a relatively low wetting agent solubility so that the wetting agent will not be washed easily form the surface of the microfibers (col. 4, lines 56-68) to ensure a maximum energy density (col. 2, lines 19-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed the Schmidt’s surfactant having a LHB value of less than 5 as the surfactant of Whear, in order to provide a high degree of hydrophilicity and a low solubility and thereby to ensure a 
The recitation “for decreasing water loss in a battery” in the preamble represents only a statement of intended use. The statement of intended use in an apparatus claim does not distinguish over the prior art apparatus. See also MPEP 2111.02(II).
Whear in view of Schmidt appears to be silent to an amount of the surfactant, as instantly claimed. However, in the same field of endeavor, Palmer discloses that a surfactant having an HLB value of less than 5 provides significant degree of hydrophilic character to the microfiber surface with a low solubility such that the surfactant is not readily washed from the surface of the microfibers (col. 5, lines 35-45). Palmer further teaches the surfactants are added in amounts of 0.5% to 20% by weight of the resin (col. 5, lines 43-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed the teachings of Palmer to modify the surfactant of Whear in view of Schmidt such that the amount of surfactants added is 0.5% to 20%, since the use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143). Further, based on Schmidt’s separator basis weight of about 15 g/m2 to 100 g/m2 of Schmidt (column 4, lines 38-40), the amount of the surfactant added to the separator would be in a range of from 0.075 g/m2 to 20 g/m2, which overlaps the claimed range of 4.1-10.0 gsm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
The claimed property or characteristic that “the battery exhibits a decreasing water loss over an initial twenty one day period by at least 17% when compared to a battery without the See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997). Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 18, Whear in view of Schmidt and Palmer teaches the method of claim 17, wherein the battery is a lead acid battery (at least: abstract, Whear).
Regarding claim 19, Whear in view of Schmidt and Palmer teaches the method of claim 18, wherein the separator can minimize water loss in a deep discharge of an inverter battery (at least: [0013], [0095], [0110], Whear).
Regarding claim 20, Whear teaches a method for improving re-chargeability and water loss of a battery having one or more plates or electrodes comprising antimony (see at least: [0093]-[0095]), comprising the steps of:
placing or providing a battery separator into a battery (see at least: title, abstract), wherein the battery separator includes a microporous polymer backweb (see at least: [0033], 
Whear further teaches the separator includes an amount of surfactant therein, thereon, or both (at least: [0119]), but is silent to an HLB value as claimed. However, in the same field of endeavor, Schmidt discloses that a wetting agent as a surfactant having a LHB value of less than 5 (col. 4, lines 56-68) is deposited and adhered to the surface of microfibers throughout the separator substrate (col. 3, lines 25-31), which provide a substantially high degree of hydrophilicity to the microfibers along with a relatively low wetting agent solubility so that the wetting agent will not be washed easily form the surface of the microfibers (col. 4, lines 56-68) and thus a maximum energy density is ensured (col. 2, lines 19-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have employed the Schmidt’s surfactant having a LHB value of less than 5 as the surfactant of Whear, in order to provide a high degree of hydrophilicity and a low solubility and thereby to ensure a maximum energy density (at least: col. 2, lines 19-28; col. 4, lines 56-68). The range of less than 5 is within and thus teaches the instantly claimed “lower than about 6”.
Whear in view of Schmidt appears to be silent to an amount of the surfactant, as instantly claimed. However, in the same field of endeavor, Palmer discloses that a surfactant having an HLB value of less than 5 provides significant degree of hydrophilic character to the microfiber surface with a low solubility such that the surfactant, with an added amount of 0.5% to 20% by weight of the resin used to make the separator (col. 5, lines 43-47), is not readily washed from the surface of the microfibers (col. 5, lines 35-45). It would have been obvious to 2 to 100 g/m2 of Schmidt (column 4, lines 38-40), the amount of the surfactant added to the separator would be in a range of from 0.075 g/m2 to 20 g/m2, which overlaps the claimed range of 4.1-10.0 gsm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
The recitation “for improving re-chargeability and water loss of a battery” in the preamble represents only a statement of intended use. The statement of intended use in an apparatus claim does not distinguish over the prior art apparatus. See also MPEP 2111.02(II). In the alternative, however, the claimed “[improving] (improved) re-chargeability and water loss of a battery” is due to the battery separator as instantly claimed (as indicated on page 13, second paragraph, of the instant specification). Since Whear as modified teaches a separator that is substantially identical to that as claimed, the claimed “[improving] (improved) re-chargeability and water loss of a battery” is reasonably expected. This is because where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
The claimed property or characteristic that “thereby decreasing water loss over an initial twenty one day period, in the battery by at least 17% when compared to a battery without the See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997). Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 21, Whear in view of Schmidt and Palmer teaches the method of claim 20, wherein the battery is a lead acid battery (at least: abstract, Whear), reading on the instantly claimed “selected from the group consisting of a lead acid battery, an industrial battery, an inverter battery, and a tubular inverter battery”.

Response to Arguments
Applicant's arguments filed on November 25, 2020 have been fully considered but they are not persuasive.
Applicant’s principal argument is that Whear does not teach the ribs are serrated and staggered. Indeed, Whear does teach this limitation in at least paragraph [0017].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.